Citation Nr: 1139417	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  02-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for claimed conjunctivitis of the right eye, including as secondary to service-connected pterygium of the right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active duty service from August 1958 to August 1961.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2001 rating decision, which denied the Veteran's claim for service connection for right eye conjunctivitis.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a September 2003 Travel Board hearing in San Antonio, Texas.  A hearing transcript has been associated with the claims file.

The Board remanded the matter in May 2004 and subsequently denied it in a March 2006 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded it for action consistent with a March 2008 Joint Motion for Remand (JMR).

The Board remanded the matter in September 2008 for additional development, and then denied it in an August 2009 decision.  The Veteran once again appealed the Board's decision to the Court; and again the Court vacated the Board's decision and returned it once again for action consistent with a July 2010 JMR.
 
In September 2009, the Veteran authorized the Disabled American Veterans to represent him, and revoked the power of attorney held by his former private attorney.  The Board recognizes this change in representation.  

In April 2011, a Veterans Health Administration (VHA) opinion was obtained.  The Veteran then submitted a statement indicating that he disagreed with the VHA opinion and requesting that he claim be remanded for a supplemental statement of the case (SSOC).  The Board complied with this request, remanding the Veteran's claim in August 2011.  The SSOC was promptly issued, and the case is once again before the Board for further appellate consideration.

FINDING OF FACT

The Veteran does not have chronic right eye conjunctivitis as a result of either his time in military service or his service-connected pterygium.


CONCLUSION OF LAW

The criteria for entitlement to service connection for claimed conjunctivitis of the right eye, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Collectively, letters dated in August 2003, May 2004, and October 2008 provided the Veteran with VCAA-compliant notice with regard to his claim for service connection for conjunctivitis.  These letters informed him of what evidence VA would obtain, what evidence he was expected to provide, what assistance VA could provide in obtaining evidence, and how disability ratings and effective dates are established, if service connection is granted.  Although some of this notice was provided after the initial adjudication of the Veteran's claim, any timing deficiency was cured by readjudication of the claim in an August 2011 SSOC after the notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the Veteran has not alleged prejudice from the timing deficiency with regard to VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records and various private treatment records are associated with the record.  In addition, copies of the hearing transcript and various statements provided by the Veteran or by others, on his behalf, are associated with the record.  A VHA opinion was obtained in April 2011 and a sufficient medical opinion was given.  The specialist conducted a complete review of the records, recorded all findings considered relevant under the applicable law and regulations and considered the full history of the disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not completed an authorization form to allow VA to obtain any other private treatment records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  

This matter was remanded by the Board in May 2004 to allow proper VCAA notice to be provided to the Veteran, to allow the Veteran the opportunity to complete the appropriate authorizations to obtain additional private treatment records and to obtain the Veteran's updated VA treatment notes.  A VA ophthalmology examination was to be conducted to determine the etiology of the Veteran's claimed conjunctivitis.  Additional VCAA notice was provided in May 2004 and the Veteran was provided the appropriate authorization forms to obtain private treatment records.  Updated VA treatment records are located in the claims file and a VA eye examination was conducted in October 2004.

The Board again remanded the instant matter in September 2008 to obtain updated VA treatment records, to provide proper VCAA notice, and to conduct a VA examination to address the Veteran's claim.  This requested development was accomplished.
 
In February 2011, the Board requested a VHA opinion to address the Veteran's claim.  Such an opinion was obtained in April 2011.  In light of the above, the Board therefore concludes that there has been substantial compliance with the terms of the previous remands and no argument has been advanced suggesting otherwise.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the September 2003 hearing, the issue on appeal was identified and the elements to establish service connection were discussed.  The undersigned inquired whether the Veteran's private treatment provider had reviewed his service treatment records prior to rendering an opinion.  The undersigned asked the Veteran where he received his current treatment and whether he had received treatment for the claimed disability in the past.  The Board therefore concludes that the undersigned has fulfilled her duty under Bryant.

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board notes changes were made to 38 C.F.R. § 3.310 effective October 10, 2006, but the previous version of 38 C.F.R. § 3.310 is potentially more favorable to the Veteran).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that he has chronic conjunctivitis that was caused by his in-service exposure to chemicals and gunpowder.  Specifically, he reports that he served in an artillery unit and was responsible for handling the powder bags and other items that were needed to fire the 105mm guns.  The Veteran recalled having a lot of trouble with his eyes when he would handle the bags of powder, as some of the powder would get into his eyes.  He contends that this exposure resulted in his developing chronic conjunctivitis.

Service treatment records reveal that at the time of his August 1958 service enlistment examination, the Veteran was noted to have a pterygium in his right eye which was not obstructing his vision.  The examiner noted "Pterygium removal 2 months ago."  The report was otherwise negative for any relevant abnormalities.  In December 1958, the Veteran was treated for right eye conjunctivitis and was prescribed Tetramycin and Polymyxin ointment.  In July 1960, the Veteran was treated for conjunctivitis in his right eye for which he was given ointment.  At the time of an August 1960 follow-up visit, the Veteran's condition was noted to have worsened and "? Iritis" was reported.  His right eye conjunctivitis was treated with Sulfacedamide ointment.  The Veteran reported more trouble with right eye conjunctivitis that occurred when reading or watching television in January 1961 and Sulfacedamide ointment was again prescribed.  The pterygium was found to be growing across the cornea.  An eye examination performed later that month revealed that the Veteran had complaints of a burning sensation in his right eye when reading.  Visual acuity was 20/20, bilaterally.  External examination revealed an early pterygium on the right eye.  It was the medical officer's impression that the Veteran had convergence excess.

At the time of the Veteran's June 1961 service separation examination, visual acuity was 20/20, bilaterally.  In his report of medical history, the Veteran checked the "yes" box when asked if he had or had ever had eye trouble and the medical officer noted "[h]istory non significant."  Otherwise, there were no reports, or findings, with regard to conjunctivitis, pterygium, or other ocular pathology. 

A June 1994 VA treatment note reflects the Veteran's reports of right eye irritation, slight burning and secretion for the previous two weeks.  On examination, the eye conjunctivae appeared congested.  An assessment of conjunctivitis was made and Neosporin eye drops were prescribed.  At the time of a March 1998 eye consultation, the Veteran was noted to have varicose conjunctival veins over the right lower rectus.  During a March 1999 VA visit, the Veteran was noted to have a pterygium and venous varicosity in his right eye.

At the time of a January 2000 visit, the Veteran's private physician, S.K., M.D., found the Veteran to have bilateral chronic injection; +2 blepharitis; and a 1-millimeter pterygium of the right eye.  Diagnoses included bilateral conjunctivitis, possibly an underlying etiology of his conjunctival inflammation; dry eyes; and bilateral cataracts.

In a February 2000 statement, Dr. S.K. indicated that the Veteran had chronic conjunctivitis.  He noted that the Veteran reported being exposed to multiple chemicals while in service, and opined that it was possible that this prior exposure was contributing to the development of conjunctivitis.

Also in February 2000, another private physician, R.M.E., M.D. indicated that he had seen the Veteran in January 2000, with a pterygium in his right eye; that service treatment records revealed that the Veteran had been treated for irritation to his right eye during service; that the Veteran reported working with numerous chemicals and petroleum based products while in the military; and that the Veteran felt that they produced irritation and inflammation of the pterygium in his right eye.  Dr. R.M.E. added that he could not at that time state that the Veteran's pterygium was worsened or exacerbated by the Veteran's presumed military exposure to chemicals, but noted that the Veteran's service treatment records did document multiple episodes of him seeking medical care for the irritation of the pterygium and his conjunctiva in the right eye.

At a May 2001 VA eye examination, the Veteran's reported experiencing occasional right eye irritation, but he denied that it gave him any problems.  A history of ocular surgery, trauma or the use of ocular medications was denied.  Examination revealed an inactive pterygium in the right eye.  Following this examination, diagnoses of an inactive right eye pterygium without visual impairment, bilateral moderate nuclear sclerotic cataract and right eye vitreous syneresis were made.  There were no findings of conjunctivitis.

In a June 2001 addendum, the May 2001 VA examiner indicated that he had been given records to review and comment on whether or not the Veteran's pterygium was aggravated while he was in the service.  He stated that the Veteran had had a pterygium causing chronic conjunctival irritation for many years dating back to 1958.  He had had several episodes where he had experienced redness and irritation of the conjunctivae of the right eye.  The VA examiner noted that the Veteran felt that his pterygium was aggravated by chemical exposure while serving in the military.  The VA examiner indicated that the pterygium was excised many years ago and that there was a residual knuckle of inactive pterygium remaining.  The VA examiner added that the pterygium was not caused by chemical exposure, but was likely irritated and activated by chronic irritants to include exposure to ultraviolet rays, dry eye syndrome, and chemical irritants.  The pterygium was of no significance to the Veteran's level of vision, which was decreased secondary to his cataract. Final diagnoses were pterygium, right eye, no visual impairment, exacerbated by chemical exposure while on active service; moderate nuclear sclerotic cataract in each eye; and vitreous syneresis, each eye.
 
At the time of a September 2001 VA examination, the Veteran was noted to be present for an evaluation of conjunctivitis of his right eye.  No findings of conjunctivitis were made at that time.  Diagnoses of pre-surgical pterygium of the right eye; early/pre-surgical bilateral cataracts; and compound hyperopic astigmatism and presbyopia of both eyes, were rendered.

During a September 2003 Board hearing, the Veteran testified that he had a growth removed from his right eye prior to service and that his right eye was irritated and red throughout service.  He began wearing glasses at age 19.  He reported being exposed to chemicals, gunpowder and "raw powder" while working with the 105mm Howitzer.  His current symptoms included eye pain, which he has "always" experienced.  Other symptoms included redness, blurriness and a mucus liquid on the eye.  He stated that he used prescription eye drops to treat his eye condition.

At an October 2004 VA eye examination, the Veteran complained about constant bilateral eye irritation and discomfort, bilateral excessive mucous discharge, bilateral blurred vision and bilateral sensitivity to bright light.  He also reported that his exposure to chemicals, including gunpowder, during service was the cause of his symptoms.  Examination revealed left eye nasal pinguecula; conjunctivitis of either eye was not manifested.  Following this examination and a review of the Veteran's claims file, including his service treatment records, assessments of a visual insignificant right eye nasal pterygium, bilateral meibomian gland dysfunction and bilateral nuclear sclerotic cataract were made.  

The examiner noted that the Veteran had experienced several episodes of conjunctivitis during service, but found that most of these episodes appeared bacterial in etiology based upon the treatment modality (i.e., antibiotics) and none were documented as chemical injuries.  Furthermore, the examiner observed that the Veteran's right eye pterygium was a documented preexisting condition that was likely aggravated on active duty.  The examiner opined that the Veteran's meibomian gland disease was responsible for the majority of his current right eye symptoms, but that his pterygium could not be discounted as another possible etiology.

In an October 2005 statement, the Veteran reported that his in-service eye injury had affected his daily life "every day" for the past 45 years and had been caused by his in-service exposure to gun powder and a mixture of chemicals.  His current symptoms include burning eye, stringy mucus, eye irritation, pain, excess tearing, blurred vision, and frequent eyeglass prescription changes.

An April 2006 private treatment note reflects the Veteran's reports of irritation in both eyes, the right eye greater than the left, without pain.  Restasis ophthalmic drops, used for the treatment of dry eyes, was prescribed.  There was no documentation reflecting that the pterygium present in the right eye was inflamed or irritated.  The April 2009 VA examiner later noted that there was no indication as to the etiology of this irritation or the duration of these symptoms.  

A September 2006 VA treatment note was negative for complaints or findings of conjunctivitis.  Impressions of surgical cataracts, bilateral pterygium scars and bilateral primary open angle glaucoma (OAG) were made.

A July 2007 VA treatment note contained an impression of bilateral pre-surgical cataracts.

Diagnoses of bilateral allergic conjunctivitis, dry eye syndrome and bilateral early cataracts were shown in a May 2007 private treatment note.  Elestat was prescribed and the April 2009 VA examiner noted that this medication was a topical medication used to treat allergic conjunctivitis.

A March 2008 private treatment note reflects the Veteran's reports of severe tearing in both eyes, with the right eye worse than the left, as well as temporal and nasal pain in the right eye.  Diagnoses of bilateral blepharitis, OAG, and bilateral dry eyes were made.  Erythromycin ophthalmic ointment and Zaditor were prescribed.  The April 2009 VA examiner noted that Zaditor was a topical medication used for the treatment of allergic conjunctivitis.

At an April 2009 VA eye examination, the Veteran reported right eye redness and blurring, but denied a history of hospitalization, eye surgery and glaucoma.  The examiner thoroughly chronicled the Veteran's history of in-service and post-service eye treatment.  The examination revealed a mild nasal pterygium in the right eye with trace underlying scarring and pinguecula was located nasally in both eyes.  Fundoscopic examination was normal and there was no visual field defect.  Age-related presbyopia was present in both eyes.  No residuals of an eye injury or of active conjunctivitis were found.  

Following the examination and a review of the Veteran's claims file, the examiner opined that the Veteran's chronic right eye conjunctivitis was not caused by, or a result of service, separate and apart from his service-connected pterygium of the right eye.  The examiner cited to available medical literature and explained that the Veteran had apparently not experienced a separate incident of disabling chronic right eye conjunctivitis since 2000.  He explained that a chronic condition was clinically defined as a persistent condition lasting more than four weeks; there was no conjunctivitis present on this examination.  The examiner noted that the episodes of conjunctivitis that the Veteran had experienced since 2000, as indicated by the records in the claims file, were acute in nature and were of either bacterial or allergy-related.

In April 2011, a VHA opinion was obtained from a VA ophthalmologist and vitreo-retinal surgeon (specialist).  The specialist noted the Veteran's eye history, including surgical excision of a pterygium on the right eye in June 1958 and his experiencing two episodes of conjunctivitis during service, including in July 1960 when he was treated with Tetramycin/Polymyxin.  The specialist also noted that continued conjunctivitis had been documented in August 1960 and the Veteran was diagnosed at that time with hemorrhagic conjunctivitis and treated with Sulfacedamide ointment.  The Veteran was then seen by the eye clinic and diagnosed with early pterygium and dilated blood vessels but no conjunctivitis.  In January 1961, an early recurrence of pterygium was noted and the Veteran was instructed to continue the Sulfacedamide ointment.  The specialist noted that there was no documentation in the record of exposure to incendiary chemicals, chemical injury, or bacterial infection.  Additionally, the specialist observed that in the 40 years following service, the Veteran had seen several civilian ophthalmologists who had treated him intermittently for a variety of eye problems.

The VHA specialist then turned to the specific questions that had been asked of him, opining that the Veteran did not in fact have chronic conjunctivitis of the right eye.  He explained that conjunctivitis was considered chronic only when symptoms of inflammation lasted for an extended duration, and that typically chronic conjunctivitis was associated with systemic connective tissue diseases, autoimmune conditions, or chronic infections which affect all mucous membranes of the body.  However, the specialist found that none of these situations was present in the case of the Veteran.  Instead, the Veteran's symptoms were intermittent and not at all associated with an active inflammatory process.  The specialist explained that while conjunctivitis may cause such symptoms as redness in the eyes, irritation of the eyes and tearing of the eyes, other conditions (including dry eye syndrome, blepharitis and meibomian gland dysfunction) may also cause these symptoms, and he noted that the Veteran had all of these eye impairments.  The specialist stated that the surgical excision of a pterygium prior to service indicates that the Veteran had a pre-existing condition (pterygium), but he observed that multiple examiners had failed to diagnosis any clinical signs of active inflammation or chronic conjunctivitis.  Therefore, the specialist stated that with a reasonable degree of medical certainty, he could not find any relationship between the Veteran's current ocular complaints and his isolated incident of acute conjunctivitis which was treated and resolved during service.  The specialist further opined that the Veteran did not suffer from chronic conjunctivitis of the right eye.

Analysis

In order to establish service connection for right eye conjunctivitis, the competent medical evidence must establish both that the Veteran has chronic conjunctivitis and that it is linked to service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310; Shedden and Hickson, supra.  This means that the weight of competent and credible evidence must show that it is at least as likely as not (50 percent or greater) that chronic conjunctivitis either began during or was otherwise caused by the Veteran's military service, or that it was secondary to a service-connected disability/disease.  
Here, the evidence of record in this case simply does not establish such a link.  The Veteran is service connected for a pterygium, in acknowledgement of the fact that the condition may have been aggravated during service.  However, for the purpose of this appeal, the Board is only concerned with whether the Veteran has chronic conjunctivitis; and, if so, whether it began during or was otherwise caused by the Veteran's military service, or is secondary to his service-connected pterygium. 

It is acknowledged that the Veteran was treated for eye problems, including conjunctivitis, in service, but his June 1961 separation physical examination was negative for any finding of conjunctivitis.  

A number of medical opinions have been obtained addressing the Veteran's contention that he has chronic conjunctivitis as a result of his military service.

The February 2000 opinion from Dr. S.K. noted that it was "possible" that the Veteran's prior exposure to multiple chemicals during service contributed to his development of conjunctivitis.  However, no rationale was provided for such a conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, this opinion was not provided to the degree of certainty required to support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  This opinion is therefore entitled to little, if any, probative weight.  

In June 2001, a VA examiner stated that the Veteran had a pterygium causing chronic conjunctival irritation for many years, but he did not actually diagnose the Veteran with chronic conjunctivitis and his opinion was mainly directed to whether the Veteran's pterygium was aggravated by his time in service.  As such, the examiner's opinion did not focus on the question of whether the Veteran has chronic conjunctivitis and/or any potential relation to service.  The Board has considered this opinion, but finds that it did not specifically address the questions necessary to resolve the appeal; and, therefore, it is ultimately less probative than the more recent medical opinions which were obtained specifically to address the issue in this case, and which are well-supported by the medical evidence of record.

For example, an April 2009 VA examiner, following a comprehensive review of the claims file and a thorough examination of the Veteran, opined that the Veteran's conjunctivitis was not related to his period of service.  This VA examiner provided a detailed rationale for his opinion and supported it with references to the evidence of record and to pertinent medical literature.  Thus, the Board finds the April 2009 VA examiner's opinion more persuasive and probative than the aforementioned medical opinions and places greater emphasis on his opinion in making this determination. 

The most probative evidence is the opinion of the eye specialist which was obtained in April 2011.  This opinion specifically addressed the questions that confront the Board in this case, and provided detailed explanations that were grounded in the medical evidence of record.  

Specifically, the VHA specialist found that it was less likely than not that the Veteran had chronic conjunctivitis in his right eye as a result of either his military service or as a result of his service-connected pterygium.  

Unlike some of the other medical opinions of record, this specialist provided a detailed rationale in support of his opinion.  In particular, this specialist explained that conjunctivitis was considered chronic when symptoms of inflammation lasted for an extended duration, and he noted that typically chronic conjunctivitis was associated with systemic connective tissue diseases, autoimmune conditions of chronic infections which affected all mucous membranes of the body.  While the specialist acknowledged the Veteran's complaints and contentions, he explained that the Veteran's reported symptoms were intermittent and not at all associated with an active inflammatory process.  

The specialist acknowledged that conjunctivitis may cause such symptoms as redness in the eyes, irritation of the eyes and tearing of the eyes, but he found that numerous other eye conditions (such as dry eye syndrome, blepharitis and meibomian gland dysfunction) may also cause these symptoms.  And, in fact, the specialist noted that the Veteran had all of these conditions. 

The specialist also noted that multiple medical professionals had failed to diagnosis any clinical signs of active inflammation or chronic conjunctivitis; and therefore the specialist, with a reasonable degree of medical certainty, was unable to find any relationship between the Veteran's current ocular complaints and his isolated incident of acute conjunctivitis which was treated and resolved during service.  

As such, the weight of the medical evidence that is of record clearly weighs against a grant of service connection.  As noted, the only medical opinions of record which even suggest the possibility that the Veteran has chronic conjunctivitis as a result of his military service are speculative, and are generally not supported by any rationale.  Moreover, the medical opinion that was obtained to specifically address the service connection criteria in this case and that was provided by an eye specialist found that it was less likely than not that the Veteran has chronic conjunctivitis as a result of either military service or his service-connected pterygium.

The July 2010 JMR was premised on the fact that the Board had not given sufficient weight to the Veteran's assertion of chemical exposure during service.  As noted, the Veteran has repeatedly suggested that he was exposed to chemical powder in conjunction with his duties in an artillery unit.  He explained at a hearing before the Board and in a variety of statements that in handling bags of gunpowder, invariably some powder would get into his eyes and irritate them.

Under 38 U.S.C.A. § 1154(a) where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.

Moreover, lay testimony is considered competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 307-08.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
The Board finds that the Veteran's reports of exposure to gunpowder are consistent with his MOS in the military (which is clearly shown on his separation physical as Battery "B" (105mm) of the 321st Artillery Division).  Additionally, there is no evidence to suggest that the Veteran was not in fact exposed to chemicals during service.  The Veteran is also noted to be competent to report experiencing eye irritation in service and in the years following service, as this is a symptom that is capable of lay observation.  As such, the Board accepts as competent and credible the Veteran's reports of exposure to chemicals such as gunpowder and resultant eye irritation in service.

However, the Veteran is not competent to determine that he has chronic conjunctivitis or to determine the etiology of a specific eye disability, as such opinions are considered to be medically complex in that they require medical and scientific expertise which the Veteran does not possess.  See Jandreau, 492 F. 3d at 1376-77. 

While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his claimed right eye conjunctivitis and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so here, where the Veteran has been treated and diagnosed with multiple maladies of the eye-dry eye syndrome, meibomian gland dysfunction, pterygium, OAG, and blepharitis.  Thus, the Veteran is not competent to provide an opinion on this question, and his statements asserting a relationship between his claimed right eye conjunctivitis and service or his service-connected pterygium are not probative as to this question.

The Veteran's statements are also not sufficient to establish continuity of symptoms since service.  As a preliminary matter, the Veteran's eyes were found to be normal at separation in 1961, and there are no medical records describing any eye treatment for a number of years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Furthermore, while the Veteran testified before the Board in September 2003 that he had always experienced eye pain and he reported in an October 2005 statement that he had experienced right eye symptoms every day since service, during a June 1994 VA treatment record, he Veteran stated that he had experienced right eye symptoms including irritation, burning and secretion for the previous two weeks.  Similarly, he also reported that his right eye symptoms were intermittent in a May 2001 VA examination.  

Given the lack of treatment for a number of years after service, and the Veteran's inconsistent reports, the Board finds that the Veteran's testimony alone is insufficient to establish that he has had chronic conjunctivitis since service.  This conclusion is reinforced by the fact that the Veteran has been diagnosed with a number of eye ailments over the years and is, in fact, service connected for a pterygium.  As such, even if the Veteran were found competent and credible to report "eye" problems continuously since service, this would not prove sufficient to establish service connection for a specific eye problem, namely chronic conjunctivitis; because the Veteran lacks the medical expertise to make such a determination.

The Board does note the Veteran's objection to the VHA opinion.  Specifically, in July 2011, the Veteran wrote a letter indicating that he disagreed with the VHA opinion, because he felt that the doctor did a poor review of his service treatment records and other medical evidence.  Contrary to his contentions, the Board points out that it is clear from reading the VHA opinion that the eye specialist did perform a thorough review of the Veteran's claims file in providing his opinion.  The Veteran also suggested that the eye specialist did not have a good grasp of his chemical exposure.  However, a review of the Veteran's claims file makes it plainly evident what the Veteran's argument is, as the Veteran has frequently written and testified about his belief that chemical exposure while working in the artillery caused eye problems.  As such, the Board finds that the VHA opinion was provided with a full knowledge of both the medical and lay evidence, and the Veteran's allegations are without merit. 

In conclusion, as described, the Veteran lacks the medical expertise either to diagnose a chronic eye disability or to determine its etiology (since continuity of symptomatology was not established), and the weight of medical evidence does not relate chronic conjunctivitis to either the Veteran's chemical exposure during service or to his service-connected pterygium.

Therefore, the Board concludes that the preponderance of the most probative and competent evidence of record is against service connection for claimed chronic conjunctivitis, and the Veteran's claim must be denied. 


ORDER

Service connection for chronic conjunctivitis of the right eye is denied.


____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


